Citation Nr: 0217545	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for arthritis of the 
right hand.

3. Entitlement to service connection for arthritis of the 
left hand.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1992 to 
June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In May 2002, jurisdiction over the veteran's 
claims files was transferred to the VA RO in Philadelphia, 
Pennsylvania. 

A Board hearing was scheduled in July 2001 but the veteran 
failed to report, and his hearing request is deemed to have 
been withdrawn.  38 C.F.R. § 20.702(d) (2002).  In a 
decision that same month, the Board remanded the veteran's 
claims for further development.  That development has been 
completed and the issues are again before the Board. 

Additionally, the veteran had filed a notice of disagreement 
with the denial of his claim for service connection for left 
shoulder pain.  In a September 2000 VA Form 9 (Appeal to 
Board of Veterans' Appeals), the veteran noted that he was 
withdrawing his appeal as to that issue. 


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by 
the RO.  

2. The veteran does not have a current low back disorder.

3.   The veteran does not have arthritis of the right or 
left hand. 

4. The veteran failed without explanation to appear at a 
scheduled VA examination that was necessary to decide the 
claims for service connection for disabilities of the low 
back, and right and left hands.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).  

2. Arthritis of the right hand was not incurred or 
aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

3. Arthritis of the left hand was not incurred or 
aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  In addition, 
regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The record reflects that the veteran has been notified of 
the requirements for the benefits sought on appeal, the 
evidence necessary to substantiate his claims, and the basis 
of the RO's decisions with respect to his claims.  

In an April 2002 letter, the RO informed the veteran of the 
evidence needed to substantiate his claims, the evidence he 
was responsible for obtaining, and the evidence VA would 
obtain.  VA has thereby met its obligations to notify the 
veteran of the evidence needed to substantiate his claims 
and of who was responsible for obtaining what evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In its July 2001 remand order, the Board instructed the RO 
to schedule the veteran for an examination to determine the 
current nature and etiology of any low back disability and 
any arthritis of the hands.  In the Board's remand order, 
the veteran was notified of the consequences of failing to 
report for the examination and of the pertinent regulation, 
38 C.F.R. § 3.655.  

Development letters were sent to the veteran in December 
2001 and April 2002 requesting evidence as directed by the 
Board.  There was no response from the veteran to these 
letters.  The veteran failed to report for additional 
examinations that had been scheduled to evaluate his claimed 
low back condition and arthritis of the hands.  In any event 
VA has complied with its obligation to afford the veteran 
examinations.

The RO issued a supplemental statement of the case (SSOC) in 
August 2002, in which the veteran was notified that his 
claim was denied because of his failure to report for his 
scheduled examination.  The SSOC noted the pertinent 
regulation, 38 C.F.R. § 3.655, and the need for the veteran 
to show good cause as to why he did not report for the 
examination.  No response to the SSOC has been received from 
the veteran as to the good cause issue or whether the 
veteran would be willing to report for a rescheduled VA 
examination.  

The veteran has not submitted or requested that the RO 
obtain additional medical evidence, and the Board is not 
aware of any such evidence.  In this respect, development 
letters were sent to the veteran in December 2001 and April 
2002 requesting the veteran to identify evidence that needed 
to be obtained.  There was no response to these letters. 

The Board concludes that the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied and accordingly, the Board will address the 
merits of the veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases, to include arthritis, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2002).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).  

Analysis

The Board ordered additional development of the medical 
evidence in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claims.  These 
examinations were necessary to determine whether the veteran 
had a current disability, and whether any current disability 
was related to service.  As noted above, the veteran failed 
to report for a VA examination and has not provided good 
cause for failing to report, or indicated that he would be 
willing to report for an additionally scheduled VA 
examination.

Therefore, the Board must render its decision based on the 
evidence of record.  38 C.F.R. § 3.655(a)(b).

Low Back Condition

Service medical records do not reflect any treatment for a 
low back disorder.  At separation, the veteran complained of 
occasional low back pain.  Clinical evaluation at that time 
did not reveal any abnormality associated with the low back.

On VA examination in September 1999, the veteran complained 
of persistent low back pain that occurs after long periods 
of sitting and that the pain radiates down the back of one 
or both legs.  He reported incurring low back pain beginning 
in 1994, although, he did not related the pain to a specific 
injury.  He also reported that a physician had told him that 
he had "too much curve" in his back.  

On clinical evaluation, the examiner found "no tenderness to 
percussion, no proximal abnormalities, and no fixed 
deformities noted."  No neurological deficits were noted and 
there was no pain on percussion.  In addition, there was no 
appreciable scoliosis found.  X-rays showed only "some 
straightening of the lumbar spine," "individual vertebra are 
normal in size and height," and no other abnormalities were 
seen.  

Range of motion was reported as "Flexion 65, extension 25, 
right and left lateral flexion 20, right and left rotation 
50."  The examiner noted "persistent lower back pain, 
diagnosis 'too much curvature.'" 

The Board notes that the examiner's diagnosis of persistent 
pain and "too much curvature" appears in a reporting of the 
veteran's complaints and history.  Additionally, the 
reporting of "too much curvature" is inconsistent with the 
clinical finding of lack of appreciable scoliosis or the X-
ray finding noting some straightening of the lumbar spine.  

While the veteran arguably evidenced a restricted range of 
motion in his low back on clinical evaluation, no disability 
was identified.  As noted above, the veteran was scheduled 
for an additional VA examination, which may have provided 
additional evidence in support of his claim, but he failed 
to report. 

The diagnosis of "persistent lower back pain" does not 
establish a current disability, since pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board finds 
that the veteran does not have a current disability for 
service connection purposes.

In the absence of evidence establishing a current low back 
disability, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  See 
Degmetich v. West, 104 F. 3d 1328 (1997) (service connection 
requires showing of a current disability).

Arthritis of the Hands

The veteran reports that since 1996, he has experienced a 
recurrent cramping in the fingers of both hands after doing 
small or "precision work."  

Service medical records show that in May 1999, the veteran 
was treated in a Navy Medical Clinic.  The examiner noted a 
family history of arthritis.  The examiner indicated that 
the veteran worked as a lab technician and was exposed to 
chemicals and coolants.  At the time, the veteran denied any 
recent trauma and complained of joint pain in the hands and 
fingers.  The assessment was overuse syndrome, possible 
degenerative joint disease.  A separation medical 
examination did not reveal findings or a diagnosis for 
arthritis or any other disorder of the veteran's hands.  

On VA examination in September 1999, no hand disability was 
found.  An X-ray showed "no fracture or dislocation of 
either hand" and "no bony joint or soft tissue 
abnormalities."  The examiner noted that both hands appeared 
normal to appearance and function.  There was no tenderness 
to palpitation, there was no swelling or deformities, and 
grip strength was good. 

In this case, the medical evidence of record does not 
reflect a current disability of the hands, to include a 
finding of arthritis within one-year presumptive period 
after service.  Thus, the Board finds that the veteran does 
not have a current disability for service connection 
purposes associated with an injury or disease of the right 
and left hand.  See Sanchez-Benitez, supra.

In the absence of evidence establishing arthritis in the 
right and left hand, the Board must conclude that the 
preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for arthritis in the right 
hand is denied. 

Entitlement to service connection for arthritis in the left 
hand is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

